PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES



Application Number:  15/770,574
Filing Date: 4/24/2018
Appellant(s): BLONDEAU et al.



__________________
Floyd Trillis
For Appellant


EXAMINER'S ANSWER





This is in response to the appeal brief filed on 01/31/2021. 

 (1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 10/14/2020 from which the appeal is taken have been modified by the advisory dated 12/22/2020. A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

A.	Claims 1-2, 5-6 and 21 are rejected under 35 U.S.C. 103 as obvious over Nishi, et al. (EP 2 272 541 A1).
1)	Regarding claims 1, 2, 5 and 6, Nishi et al. teach an aromatic agent composition (claim 1), wherein aromatic agents are used to eliminate unpleasant odors from rooms and storage spaces thereby keeping the air in indoor spaces fresh and comfortable [0002], wherein the aromatic agent comprises one or more fragrance ingredients (claim 8) and a glycol ether (claim 1), wherein the examples do not include hydrocarbons thereby reading on substantially free of hydrocarbons, wherein the glycol ether is present in an amount of 25 to 55 wt% (claim 2) thereby reading on the claimed range of about 5% to about 90% by weight of a liquid carrier as required by the instant claim, and wherein the liquid carrier has a vapor pressure of 0.05 to 1 kPa (claim 3) which converts to 0.375031 to 7.5 mmHg thereby reading on the claimed range of about 0.2 to about 1 mmHg as required by the instant claim., Nishi et al. teach the fragrance material is present in an amount of 10 to 85 wt% (claim 6) thereby reading on the claimed range of at least 15% by weight, wherein the fragrance ingredients of Nishi et al. include tetrahydrolinalool [0012] thereby reading on the 3,7 dimethyl octan-3-ol. 
Nishi et al. are silent regarding the individual Hansen solubility parameters and the ClogP of the liquid carrier.

2)	Regarding claim 21, Nishi et al. do not particularly teach the glycol ether is substantially free of protic glycol ethers.
However, Nishi et al. teach the glycol ether is dipropylene glycol dimethyl ether [0018], wherein the dipropylene glycol dimethyl ether reads on "free of protic glycol ethers" as required by the instant .

 (2) Response to Argument
A.	Applicant's argues that Nishi does not disclose non-porous membrane-based air fresheners. In response, attention is drawn to the disclosure of Nishi wherein Nishi teaches an aromatic agent composition to be used in openable storage spaces (Abstract) and further teach an absorbing/emitting member inserted into a container containing an aromatic agent composition wherein the absorbing/emitting member was formed of pulp and rayon [0046]. It is interpreted that the absorbing/emitting member of Nishi reads on the non-porous membrane-based air freshener as required by the instant claim. In the alternative, attention is drawn to the language of claim 1, wherein claim 1 recites “for use in”. This statement is considered to be an intention to use. Case law has held that a recitation with respect to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex Parte Masham, 2 USPQ2d 1647 (1987). The aromatic agent composition of Nishi satisfies the claimed structural limitations, and is thereby interpreted to be capable for use in the non-porous membrane-based air freshener of the instant claim.
B.	Applicant argues that Nishi further fails to disclose the liquid carrier. In response, attention is drawn to the rejection as set forth above, wherein it is acknowledged that Nishi is silent on the individual Hansen solubility parameters and the cLogP. However, Nishi teaches the same liquid carrier comprising dipropylene glycol dimethyl ether as set forth in the rejection above. Therefore, the Hansen solubility parameters and the ClogP in the liquid carrier of Nishi et al. are expected to be the same Hansen solubility parameters and ClogP as required by the instant claims.
C.	Applicant argues that Nishi fails to disclose the aromatic agent free of hydrocarbons. Applicant argues that Nishi teaches limonene and caryophyllene in preferred embodiments and thereby do not meet the limitation that the aromatic agent is free of hydrocarbons. In response, attention is drawn to the disclosure of Nishi, wherein the preferred embodiments do not contain either limonene or caryophyllene (Table 1, Example 4). As such, Nishi discloses aromatic agents that are substantially free of hydrocarbons as required by the instant claim. 
D. 	Nishi teaches the fragrance ingredient include tetrahydrolinalool [0012] thereby reading on the 3,7 dimethyl octan-3-ol and further teach the liquid carrier as discussed above. It is also noted that the ingredient “(E)-3,7-dimethylnona-1,6-dien-3-ol” appears twice in the Markush group (it’s the first and third fragrance ingredient listed). 
It is for these reasons that Applicant’s arguments are not found to be persuasive.



Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/ARRIE L REUTHER/               Primary Examiner, Art Unit 1763                                                                                                                                                                                         

Conferees:

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763                                                                                                                                                                                                        
	
	/JAMES J SEIDLECK/               Supervisory Patent Examiner, Art Unit 1765                                                                                                                                                                                         





	Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.